NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE ALEKSANDR L. YUFA
201 1- 1417
(Reexamination No. 90f008,387)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
lo
ON MOTION
ORDER
Aleksandr L. Yufa moves for oral argument in this
appeal
Upon consideration thereof
I'r ls 0RDERED THAT:
(1) Yufa’s motion for oral argument is deferred for
consideration by the merits panel assigned to hear this
case.
(2) A copy of Yufa’s motion for oral argument and this
order shall be transmitted to the merits panel assigned to
hear this case.

IN RE Y`UFA 2
FoR THE CoURT
N0V 0 4  lsi J an Horba1y
CC'
S
Date J an Horba1y
Clerk
A1eksandr L. Yufa
Raym0nd T. Chen Esq. 88 
’ - - EALS FOR
THE FEDERAL (§RCUlT
NOV 04 2011
21
JAN HORBAL¥
CLE`x`K
lo